Case 6:17-cv-00424-MC    Document 44-12   Filed 11/13/18   Page 1 of 18




                         Judson Warden


              McGowan v Stutesman, et al.


                        October 3rd, 2017




          CC REPORTING AND VIDEOCONFERENCING
                     172 East 8th Ave
                    Eugene, OR 97401
                      541-485-0111
                   www.ccreporting.com




                                                                  Exhibit 12
                                                                Page 1 of 18
       Case 6:17-cv-00424-MC                   Document
                                                 Judson 44-12
                                                         WardenFiled 11/13/18                       Page 2 of 18

                                                            1                                                               3

            IN THE UNITED STATES DISTRICT COURT                 1
                 FOR THE DISTRICT OF OREGON                     2                           INDEX
                        Eugene Division                         3
                                                                4    WITNESS.........................................PAGE
     RONDA MCGOWAN, Personal       )
     Representative for Estate of  )                            5    JUDSON WARDEN
     Brian Babb, LEE BABB, CONNOR  )
     BABB, by and through Guardian )                            6        BY MS. BURROWS                                4
     ad litem, STEPHANIE WOODCOOK, )
     KAYLEE BABB,                  )                            7
                                   )
               Plaintiffs,         )                            8    EXHIBITS: NONE
          v.                       ) No. 6:17-cv-00424-TC
                                   )                            9
     WILL STUTESMAN, OFFICER GROSE,)
     OFFICER PIESKE, Sgt. MCALPINE,)                            10
     CITY OF EUGENE, a municipal )
     subdivision of the State of )                              11
     Oregon, JANE DOE CALL TAKER, )
     John and Jane Does 1-10,      )                            12
                                   )
               Defendants.         )                            13
                                                                14
                                                                15
                 DEPOSITION OF JUDSON WARDEN                    16
                        October 3, 2017                         17
                            Tuesday                             18
                            3:31 P.M.                           19
                                                                20
             THE DEPOSITION OF JUDSON WARDEN was taken          21
     at Harrang Long Gary Rudnick, 360 East 10th Avenue,        22
     Suite 300, Eugene, Oregon, before Christine Oljace,        23
     CSR, RPR, CRC, Certified Shorthand Reporter in and         24
     for the State of Oregon.                                   25

                                                            2                                                               4


1                                                               1                      JUDSON WARDEN,
2                          APPEARANCES                          2    having been first duly sworn to testify the truth,
3    For the Plaintiffs:                                        3    the whole truth, and nothing but the truth, was
4       MS. MICHELLE R. BURROWS                                 4    examined and testified as follows:
        420 SW Washington, Suite 300
5       Portland, Oregon 97204                                  5
        503/241-1955
6       michelle.r.burrows@gmail.com                            6                          EXAMINATION
7    For the Defendants:                                        7    BY MS. BURROWS:
8       HARRANG LONG GARY RUDNICK, PC                           8       Q.    Officer Warden, my name is Michelle
        360 East 10th Avenue, Suite 300
9       Eugene, Oregon 97401                                    9    Burrows. I am an attorney for the Estate of Brian
        541/485-0220
10      BY: MR. JEFFERY MATTHEWS                                10   Babb. This is the time set for your deposition in a
        jeff.matthews@harrang.com
11                                                              11   federal civil rights lawsuit filed against Officer
12   Also Present:                                              12   Stutesman and the City of Eugene, and you are here
13      MS. JAMIE IBOA                                          13   to talk to me about your participation in an
14      WILL STUTESMAN                                          14   incident on March 30th of 2015.
15      MATTHEW GROSE                                           15            Have you ever been deposed before?
16                                                              16      A.    Yes, ma'am.
17   Reported by:                                               17      Q.    How many times have you been deposed?
18      CHRISTINE OLJACE, CSR-RPR                               18      A.    I think two times.
19      CC REPORTING & VIDEOCONFERENCING                        19      Q.    Two times. Could you tell me why you were
20      EUGENE       541/485-0111                               20   deposed? What kind of case was it?
21                                                              21      A.    Civil rights violation for Ian Van Orman,
22                                                              22   and I think there was one more, but I don't recall
23                                                              23   which one that was.
24                                                              24      Q.    Have we ever faced each other in a
25                                                              25   deposition?



                                                                                                            Exhibit 12
                                                                                                          Page 2 of 18
       Case 6:17-cv-00424-MC                  Document
                                                Judson 44-12
                                                        WardenFiled 11/13/18                     Page 3 of 18

                                                            5                                                               7


1       A.    No, ma'am. Not that I recall.                     1    familiar with it before I ask you questions, so just
2       Q.    Okay. How long ago was the last                   2    let me know if you need a few minutes to read
3    deposition?                                                3    anything I give you.
4       A.    Maybe ten years ago.                              4       A.    Okay.
5       Q.    Okay. The rules really haven't changed in         5       Q.    There's usually another advice I give, but
6    ten years. So this is your time to give me some            6    I just completely forgot.
7    testimony. I am not allowed to just give you a call        7             So if you don't mind, I would like to go
8    and take you out for a cup of coffee, so we have to        8    through your background just a little bit.
9    do it this more formal way.                                9       A.    Okay.
10            Everything we say to each other is being          10      Q.    How long have you been a police officer?
11   taken down by this lady, the court reporter, and you       11      A.    21 years.
12   will have the opportunity to read and review the           12      Q.    Where did you start in law enforcement?
13   transcript that she creates.                               13      A.    As a reserve deputy with Lane County
14            So I know that you have probably testified        14   Sheriff's Office.
15   in court before, have you not?                             15      Q.    What year was that?
16      A.    Yes, ma'am.                                       16      A.    1996.
17      Q.    So the rules are kind of the same. You            17      Q.    How long were you a reserve officer?
18   are under oath. Everything you say is going to be          18      A.    Two years.
19   taken down. I can use it as actual evidence in the         19      Q.    Then what you did do?
20   future or I can use it to impeach or just show             20      A.    Actually it was '94 to '96, and then I got
21   differences of testimony. Do you understand that?          21   hired with Eugene.
22      A.    Yes, ma'am.                                       22      Q.    And did you go to the academy at that
23      Q.    Okay. If you don't understand my                  23   point?
24   questions, I ask you to please ask me to clarify.          24      A.    Yes, ma'am.
25   It is more important to me that we understand each         25      Q.    Patrol?

                                                            6                                                               8


1    other than anything else here today, because I don't       1       A.    Yes.
2    get to come back. This is all I get with you is            2       Q.    And are you a certified police officer
3    today.                                                     3    right now?
4             On the other side, if you don't -- if I           4       A.    Yes, ma'am.
5    don't understand your answers, I am probably going         5       Q.    What levels of certification do you hold?
6    to ask you to explain it to me or clarify it, and it       6       A.    I have my advanced certificate.
7    is not because I am trying to trick you. I just            7       Q.    So we have a fan going on in here, and she
8    don't really understand what you are telling me,           8    has explained to me that it affects her ability
9    because I have never done your job. I don't                9    sometimes to hear the witnesses speak, so I am going
10   understand really what you do from the level that          10   to just let her jog you if she can't hear your
11   you do it, so sometimes I need a little extra help         11   answer, so that is why we are having a little
12   in understanding the situation.                            12   trouble hearing you.
13            Have you reviewed any records in                  13                MR. MATTHEWS: Do speak up a bit.
14   preparation for today's deposition?                        14                THE WITNESS: Okay.
15      A.    Yes, ma'am.                                       15   BY MS. BURROWS:
16      Q.    What have you reviewed?                           16      Q.    Okay. So I see that you have "Veteran" on
17      A.    I reviewed the report written by Detective        17   your name tag and "SWAT" above it.
18   Mel Thompson regarding my statement to him.                18      A.    Yes, ma'am.
19      Q.    Anything else?                                    19      Q.    Are you presently a member of the SWAT
20      A.    No, ma'am.                                        20   team?
21      Q.    Okay. We have a few exhibits that we              21      A.    Yes, ma'am.
22   started with Officer Clark, and I may use some of          22      Q.    How long have you been a member of the
23   the same with you. I do have some additional to            23   SWAT team?
24   show you today. If you have not seen an exhibit I          24      A.    18 years.
25   give you, you have the right to read it and become         25      Q.    What position do you hold on the SWAT team


                                                   ccreporting.com
                                                                                                            Exhibit 12
                                                                                                          Page 3 of 18
       Case 6:17-cv-00424-MC                     Document
                                                   Judson 44-12
                                                           WardenFiled 11/13/18                      Page 4 of 18

                                                             9                                                               11


1    now?                                                        1       Q.       Okay. How long have you been an FTO?
2          A.   Right now?                                       2       A.       Probably for about 15 years.
3          Q.   Yes.                                             3       Q.       Okay. Are you presently working as an
4          A.   Just a member. We don't have it like             4    FTO?
5    specific -- I am just an operator. Operator on the          5       A.       Yes, ma'am.
6    team.                                                       6       Q.       Do you have a trainee working with you
7          Q.   What does an operator on your SWAT team          7    now?
8    mean?                                                       8       A.       Yes, ma'am.
9          A.   I do everything.                                 9       Q.       Okay. Are we taking you away from any
10         Q.   Everything? Because -- I asked because I         10   specific thing you are supposed to be doing today?
11   have deposed a lot of SWAT officers over the last 31        11      A.       I am supposed to be shadowing him today.
12   years, and they have explained that they are either         12      Q.       Is he -- which phase of FTEP is he in?
13   a sniper or they are a specialist in deployment of          13      A.       Fourth phase.
14   gas, things like that. Do you do everything?                14      Q.       He will be fine.
15         A.   Pretty much.                                     15      A.       Yes, ma'am.
16         Q.   So are you certified on gas?                     16      Q.       Okay. So I want to talk to you about the
17         A.   Yes, ma'am.                                      17   incident on March 30th of 2015. Do you remember
18         Q.   And are you a sniper, qualified?                 18   that day?
19         A.   No, ma'am. I have been.                          19      A.       Yes, ma'am.
20         Q.   Okay. Are you ever on an entry team?             20      Q.       Do you remember what you did that day?
21         A.   Yes, ma'am.                                      21      A.       Yes, ma'am.
22         Q.   So it is just whatever they need, you can        22      Q.       Let's ask -- let me ask you -- let's start
23   do?                                                         23   with the beginning. What shift were you working?
24         A.   Yes, ma'am.                                      24      A.       Third watch. 11 a.m. to 9 p.m.
25         Q.   All righty. How long -- and you have done        25      Q.       Were you also on beat 5?

                                                            10                                                               12


1    that for 18 years?                                          1       A.       I was a wild card.
2          A.   Yes, ma'am.                                      2       Q.       What does a wild card mean?
3          Q.   And are you still on the team?                   3       A.       It means I go wherever they need me.
4          A.   Yes, ma'am.                                      4       Q.       And you were working patrol?
5          Q.   Okay. And the veteran, does that signify         5       A.       Yes, ma'am.
6    you have been in the military?                              6       Q.       Do you just drive all over the city?
7          A.   Yes, ma'am.                                      7       A.       Mainly just the west side of town.
8          Q.   And when were you in the military?               8       Q.       Okay. How did you hear about the incident
9          A.   From 1991 to 1998 in the Oregon National         9    at the Devos Street address?
10   Guard.                                                      10      A.       Via the radio.
11         Q.   Were you ever deployed overseas?                 11      Q.       What were you doing when you got that
12         A.   No, ma'am.                                       12   information?
13         Q.   Okay.                                            13      A.       I was following up on a different
14         A.   Only for training.                               14   investigation at headquarters.
15         Q.   Okay. Are you still in any position in           15      Q.       Okay. Now, here we have Exhibit 1. Do
16   the military?                                               16   you recognize Exhibit 1?
17         A.   No, ma'am.                                       17      A.       I have never seen it, but it looks like
18         Q.   Okay. Other than the SWAT team, have you         18   probably the Devos address.
19   served on any other specialty teams within the              19      Q.       Okay. And Exhibit 2, do you recognize
20   Eugene Police Department?                                   20   Exhibit 2?
21         A.   Yes, ma'am.                                      21      A.       Exhibit 2 looks like an aerial photo of
22         Q.   What have you served on?                         22   that --
23         A.   I am a firearms instructor, I am a field         23      Q.       And --
24   training officer, I am a bike instructor, and that          24      A.       -- reversed from Exhibit 1.
25   is it.                                                      25      Q.       Okay. Exhibit 5 is the summary done by


                                                     ccreporting.com
                                                                                                               Exhibit 12
                                                                                                             Page 4 of 18
       Case 6:17-cv-00424-MC                    Document
                                                  Judson 44-12
                                                          WardenFiled 11/13/18                      Page 5 of 18

                                                             13                                                                15


1    the investigators of the various video that was              1    person at the Devos address.
2    cap- -- that was captured on March 30th of the               2       Q.       Do you remember anything else about the
3    incident we are talking about. Have you looked at            3    situation at the Devos?
4    the video from your vehicle from that day?                   4       A.       Shots fired and that there was still a
5       A.       No, ma'am.                                       5    roommate inside the house.
6       Q.       Ever?                                            6       Q.       Do you remember anything about the -- any
7       A.       No.                                              7    information about the occupant of the Devos Street
8       Q.       Okay. Never mind about Exhibit 5.                8    address?
9                Exhibit 4 is a summary of an interview           9       A.       The occupant as in --
10   conducted of you by Officer Thompson, and could you          10      Q.       Mr. Babb.
11   take a look at Exhibit 4 and see if this is the              11      A.       I -- vaguely that he was a veteran, that
12   document you reviewed in preparation for today's             12   he had been on the phone with a counselor.
13   deposition?                                                  13      Q.       The shot fired, did you learn when that
14      A.       Yes, ma'am.                                      14   shot had been fired?
15      Q.       And is everything in that Exhibit 4              15      A.       No, ma'am.
16   accurate and a fair rendition of your statements to          16      Q.       Was it your assumption that it had been
17   the officer?                                                 17   recently fired?
18      A.       Yes, ma'am.                                      18      A.       Yes, ma'am.
19      Q.       And as I understand it, your statement was       19      Q.       Did you learn anything about Mr. Babb
20   not recorded by Officer Thompson. Is that correct?           20   being suicidal?
21      A.       Yes, ma'am.                                      21      A.       I think there was some mention of that.
22      Q.       Do you know why your statement was not           22   He had been talking to his counselor.
23   recorded?                                                    23      Q.       Okay. During the entirety of March 30th,
24      A.       No, ma'am.                                       24   while you are part of this incident at the Babb
25      Q.       Did you have a discussion with Officer           25   residence, do you remember hearing anything from the

                                                             14                                                                16


1    Thompson about whether he felt he needed to record           1    counselor on dispatch? Any conversations? Any
2    your statement?                                              2    statements? Anything from the counselor?
3       A.       No, ma'am.                                       3       A.       That he had guns. It is like thousands of
4       Q.       Okay. So let's -- tell me where you were         4    calls ago for me so --
5    when you first received information about the                5       Q.       Okay.
6    situation at the Devos Street -- is it Devos or              6       A.       He had some guns. He was a veteran that
7    Devos?                                                       7    had been suffering from PTSD.
8       A.       Devos.                                           8       Q.       Did you learn that he had also been
9       Q.       Devos. I had one in 100 chances there.           9    injured and had neurologic problems?
10                     MR. MATTHEWS: And you missed it.           10      A.       I don't recall that.
11   Dang.                                                        11      Q.       Okay. There is some information that the
12   BY MS. BURROWS:                                              12   counselor was on the phone with dispatch during a
13      Q.       So this Exhibit 2, there is some markings        13   part of this incident on March 30th. Do you
14   on it from the previous witness, Officer Clark. And          14   remember hearing on the radio the counselor actually
15   I may have you write on this one as well and do a            15   talking or speaking?
16   clean one for the next witness, but can you orient           16      A.       I didn't -- I never heard the counselor --
17   yourself to the layout of this picture and see if            17      Q.       Okay.
18   you recognize where you eventually were that day at          18      A.       -- speaking.
19   this address?                                                19      Q.       So the information that you are getting
20      A.       Yes, ma'am.                                      20   about Mr. Babb and the situation is coming from
21      Q.       So tell me, when you first received              21   dispatch?
22   information on dispatch about this situation, what           22      A.       Yes, ma'am.
23   initial information did you receive?                         23      Q.       Did you get any information from fellow
24      A.       Overhearing the radio traffic, I heard           24   officers of what was going on?
25   that there was shots fired with an intoxicated               25      A.       No. Just the radio traffic that was going


                                                     ccreporting.com
                                                                                                              Exhibit 12
                                                                                                            Page 5 of 18
       Case 6:17-cv-00424-MC                     Document
                                                   Judson 44-12
                                                           WardenFiled 11/13/18                     Page 6 of 18

                                                            17                                                               19


1    on where he had been off and on with his counselor,         1          A.   No, ma'am. Well --
2    the dispatcher.                                             2          Q.   Go ahead.
3       Q.       Okay. So on this Exhibit 2, you will see        3          A.   -- no one told me to go to the address.
4    at the -- right there by the bottom, towards you,           4    They sent me here specifically after I was en route.
5    those markings are from Officer Clark, so there is          5          Q.   Did you go somewhere else before you went
6    an X1 which he has testified was the first position         6    to the X position you have marked for me?
7    he took when he got to the scene. And then X2 is            7          A.   No, ma'am.
8    the second position he got at the scene, so he moved        8          Q.   Who told you to go to the X position?
9    up from here to here, and then he drove around here.        9          A.   I believe it was Sergeant McAlpine.
10                  MR. MATTHEWS: And just for                   10         Q.   Do you remember why he told you to go to
11   clarification, we were talking about X2, and I              11   that X position?
12   believe we can say that it was accurately X -- the X        12         A.   To take up a perimeter spot with Officer
13   with the DC next to it.                                     13   Clark.
14                  MS. BURROWS: Okay.                           14         Q.   Okay. Was Officer Clark still in his
15   BY MS. BURROWS:                                             15   vehicle when you arrived at your X position?
16      Q.       Can you tell me where you first -- from         16         A.   I don't recall.
17   the first point in time you heard information on the        17         Q.   Okay. Did you speak to Officer Clark when
18   radio, where did you go? I am talking about this            18   you arrived?
19   incident.                                                   19         A.   Yes.
20      A.       I went to East Irwin.                           20         Q.   What did you two decide you were going to
21                  MS. BURROWS: Do we have a                    21   do?
22   different-colored pen anywhere, like a red one?             22         A.   We were going to move up where we could
23                  MR. MATTHEWS: I don't.                       23   actually see the back of the residence and provide a
24   BY MS. BURROWS:                                             24   perimeter spot.
25      Q.       I do.                                           25         Q.   Did you contact any neighbors upon your

                                                            18                                                               20


1                So using a red pen, could you please put        1    first arrival?
2    on there an X with your initials the very original          2          A.   I didn't. I think Officer Clark had
3    point you parked your car where you stopped.                3    talked to the folks here at this house right here.
4       A.       Somewhere over here.                            4          Q.   And you are pointing to what I have had
5       Q.       Put your initials by it, please. Thank          5    him mark as neighbor house?
6    you.                                                        6          A.   Yes, ma'am.
7                And was Officer Clark already present?          7          Q.   Did you see any civilians around when you
8       A.       Yes, ma'am.                                     8    first pulled in?
9       Q.       Could you see his vehicle?                      9          A.   Yes, ma'am.
10      A.       Yes, ma'am.                                     10         Q.   Where were they located?
11      Q.       And your call sign that day was 3E88?           11         A.   I think they were in the front of the
12      A.       3 Edward 88.                                    12   residence here.
13      Q.       Is that still your call sign?                   13         Q.   Did you make -- did you tell them to do
14      A.       No, ma'am.                                      14   anything, direct them anywhere?
15      Q.       What is your call sign today?                   15         A.   I think Officer Clark had taken care of
16      A.       3 zebra 38.                                     16   that, so I don't recall that I did.
17      Q.       3 zero 88?                                      17         Q.   Okay. What was your understanding of what
18      A.       3 zebra 38.                                     18   was going on in the Babb house?
19      Q.       But it was 3 Edward 88 on that day?             19         A.   Basically a hostage situation, almost
20      A.       Yes, ma'am.                                     20   sounded like.
21      Q.       Did you just decide to dispatch yourself        21         Q.   Who was being held hostage?
22   to that location?                                           22         A.   The roommate.
23      A.       Yes, ma'am.                                     23         Q.   By whom?
24      Q.       No one told you to go to that particular        24         A.   Mr. Babb.
25   place?                                                      25         Q.   How did you get that information?


                                                    ccreporting.com
                                                                                                              Exhibit 12
                                                                                                            Page 6 of 18
       Case 6:17-cv-00424-MC                 Document
                                               Judson 44-12
                                                       WardenFiled 11/13/18                      Page 7 of 18

                                                           21                                                             23


1       A.     The roommate not free to go and shots            1    Under the red X up here.
2    being fired in a house.                                    2       A.    Yes, ma'am.
3       Q.     And who told you that the roommate was not       3       Q.    So we will call that your X2 position.
4    free to go?                                                4       A.    Okay.
5       A.     That was my understanding that it was            5       Q.    What could you see from the X2 position?
6    going to turn into this. I wasn't necessarily told         6       A.    The lower portion of this house here.
7    that he wasn't free to go, but most people don't           7       Q.    The lower portion?
8    stay in a house when shots are being fired.                8       A.    The lower and upper portion, but the
9       Q.     And how did you get that particular body         9    glare -- there was glare on the windows, so it was
10   of information about the roommate?                         10   hard to see in some of the windows.
11      A.     Being in the house?                              11      Q.    And I know -- I understand from Officer
12      Q.     Yes.                                             12   Clark and the fact that I have been at this location
13      A.     From the dispatcher.                             13   there is a fence along the entirety of the back of
14      Q.     And the fact that you thought he might be        14   the Babb lot.
15   a hostage, what information were you given? Were           15      A.    Yes, ma'am.
16   you told the roommate is a hostage?                        16      Q.    Is that correct?
17      A.     No.                                              17      A.    Yes.
18      Q.     Okay.                                            18      Q.    Do you remember what the fence looked
19      A.     I was told there is a roommate in this           19   like?
20   house, and there is shots being fired. And like I          20      A.    No, ma'am.
21   said, most people don't stick around when shots are        21      Q.    How tall it was?
22   being fired inside a house.                                22      A.    Standard 6-foot fence, I do believe.
23      Q.     Do you remember receiving information when       23      Q.    Okay. At some point you did scale that
24   the roommate left the house?                               24   fence. Is that correct?
25      A.     Yes, ma'am.                                      25      A.    Yes, ma'am.

                                                           22                                                             24


1       Q.     Do you recognize the name Antonini as the        1       Q.    Do you remember how tall it was from
2    roommate's name?                                           2    scaling it, then?
3       A.     Yes, ma'am.                                      3       A.    No, ma'am. I didn't measure it.
4       Q.     And at the time when you arrived at the X        4       Q.    Okay. Did you need help getting over the
5    position originally, you were informed that                5    fence or --
6    Mr. Antonini was still in the house?                       6       A.    Yes, ma'am.
7       A.     Yes, ma'am.                                      7       Q.    Okay. So from your X2 position, could you
8       Q.     Okay. Officer Clark tells me that he drew        8    see the bottom floor of the Babb house?
9    out his long rifle upon arrival. Did you also take         9       A.    I think part of the time. If I was
10   out a rifle?                                               10   standing, I could see it due to the angle, part of
11      A.     Yes, ma'am.                                      11   the lower portion of the house, but not a clear
12      Q.     Why did you both pull out your rifles?           12   view.
13      A.     We were on a perimeter position further          13      Q.    All right. Did you ever see Mr. Babb show
14   away from the house, and we were able to deliver           14   up in any of the windows at the back of the house?
15   more accurate fire should that need be the case than       15      A.    No, ma'am.
16   with our handguns.                                         16      Q.    Did you ever hear him yelling out of the
17      Q.     So your goal -- you might have to shoot          17   house?
18   somebody, and you wanted to be accurate. Is that           18      A.    Yes, ma'am.
19   fair?                                                      19      Q.    What could you hear him yelling?
20      A.     Yes, ma'am.                                      20      A.    I could hear him yelling to go away, that
21      Q.     Okay. So from the X position, where did          21   he wasn't a criminal.
22   you go?                                                    22      Q.    Had you personally ever run any kind of
23      A.     Up in this area here with Officer Clark.         23   calls for service at that address?
24      Q.     Okay. You made a red X at the DC                 24      A.    No, ma'am.
25   position. So could you put a 2 under that red X?           25      Q.    Any criminal history on Mr. Babb?


                                                   ccreporting.com
                                                                                                             Exhibit 12
                                                                                                           Page 7 of 18
       Case 6:17-cv-00424-MC                   Document
                                                 Judson 44-12
                                                         WardenFiled 11/13/18                       Page 8 of 18

                                                             25                                                               27


1          A.    (Shakes head.)                                   1          Q.   So the BearCat was already there on scene
2          Q.    Is that a no?                                    2    when you got to the X1 position?
3          A.    No, ma'am.                                       3          A.   Yes, ma'am.
4          Q.    Do you know whether any other officer ran        4          Q.   All right. And how did you know that?
5    a criminal history of Mr. Babb?                              5          A.   Because I was going to get the BearCat to
6          A.    No, ma'am.                                       6    bring it out there, but Officer Pieske had already
7          Q.    Do you know whether any other officer did        7    taken it out to the scene.
8    a call for service at -- how many calls for service          8          Q.   Did someone ask you to get the BearCat
9    had been made at that house?                                 9    originally?
10         A.    No, ma'am.                                       10         A.   Yes, ma'am. Sergeant McAlpine.
11         Q.    Did you know anything about Brian Babb           11         Q.   And were you still at the -- where were
12   before you showed up other than what you told me?            12   you when McAlpine asked you to do that?
13         A.    No, ma'am. That he was veteran. That was         13         A.   I was probably somewhere between
14   it.                                                          14   headquarters and 2 and Lincoln, where we keep the
15         Q.    Did you know him?                                15   BearCat.
16         A.    No, ma'am.                                       16         Q.   Did he call you on the radio?
17         Q.    You never ran into him?                          17         A.   I called him on the phone.
18         A.    I can't say a hundred percent yes or no.         18         Q.   On the phone. Why did you do that?
19         Q.    Okay.                                            19         A.   To see if they wanted that, because it is
20         A.    I used to work for a relative of his.            20   an armored vehicle.
21         Q.    Which relative did you used to work for?         21         Q.   Why did you think they would need the
22         A.    Bert Babb.                                       22   armored vehicle?
23         Q.    What do you know about the Babb family, if       23         A.   Because shots had been fired.
24   anything?                                                    24         Q.   Did you understand what the plan was for
25         A.    Nothing about that portion of the Babb           25   the scene?

                                                             26                                                               28


1    family.                                                      1          A.   No, ma'am. I didn't know what the plan
2          Q.    Anything at all about the Babb family?           2    was.
3          A.    Not anybody directly associated with him.        3          Q.   Do you know whether they were going to
4    I knew his -- I guess it was his uncle or a cousin,          4    call a hostage negotiator or a crisis negotiator out
5    Bert, but that was it.                                       5    there?
6          Q.    Okay. What did you do for Bert Babb?             6          A.   I am assuming that eventually that would
7          A.    I worked as a store clerk for him when I         7    be the case.
8    was in high school.                                          8          Q.   What is the typical plan for a barricaded
9          Q.    Okay. So how long were you at the X2             9    individual with a gun?
10   position before the shot was fired?                          10         A.   Depends.
11         A.    I couldn't tell you.                             11         Q.   Explain your answer, please.
12         Q.    And from the X2 position and until the           12         A.   Depends on the circumstances, who the
13   shot was fired, what other information were you              13   person is, prior history, if they have shots fired.
14   learning over the radio about that situation?                14   I mean, there is so many other variables I can't
15         A.    That the roommate had came out and that          15   even give you a specific answer to that.
16   Mr. Babb was being addressed with the loud hailer to         16         Q.   Okay. So is it normal procedure within
17   come out with his hands empty.                               17   EPD if you have a hostage situation that there is a
18         Q.    You could hear that being called over            18   command structure that sets up a plan for everybody?
19   the --                                                       19         A.   Yes, ma'am.
20         A.    Yes, ma'am.                                      20         Q.   And do you know why there is a plan set
21         Q.    All right. And do you remember seeing the        21   up?
22   BearCat show up?                                             22         A.   For the safety of everybody.
23         A.    No, ma'am.                                       23         Q.   So what was your understanding of what the
24         Q.    Did you know when it showed up?                  24   plan was when you were asked to bring the BearCat?
25         A.    Before I did.                                    25         A.   Eventually that we were going to hail in


                                                   ccreporting.com
                                                                                                             Exhibit 12
                                                                                                           Page 8 of 18
       Case 6:17-cv-00424-MC                  Document
                                                Judson 44-12
                                                        WardenFiled 11/13/18                      Page 9 of 18

                                                            29                                                               31


1    the BearCat because it is armored.                          1    can drive that and access it?
2       Q.      Okay. Were you going to be using the             2          A.   No.
3    BearCat for anything other than hailing the house?          3          Q.   Any uniformed officer can say "I want to
4       A.      I have no idea.                                  4    go get this for this incident"?
5       Q.      Do you know whether there was a plan to          5          A.   Well, they can't just randomly choose to
6    evacuate the neighbors?                                     6    go get it. It usually goes through the chain of
7       A.      No, ma'am. I don't know.                         7    command.
8       Q.      Okay. So what was the overall goal of            8          Q.   And besides the sergeant, does there need
9    this incident plan? Get Mr. Babb out of the house?          9    to be higher authority to deploy the BearCat?
10      A.      I don't know what the goal was.                  10         A.   I think usually they notify the
11      Q.      Okay.                                            11   lieutenant, SWAT lieutenant that the BearCat is
12      A.      Eventually that is generally the goal that       12   going to be deployed.
13   we try to achieve.                                          13         Q.   Okay. And when you spoke to -- back up.
14      Q.      When you spoke to Sergeant McAlpine on the       14   Strike that question.
15   phone --                                                    15              Was there a reason why you called Sergeant
16      A.      Yes, ma'am.                                      16   McAlpine versus some other officer about the
17      Q.      -- about the BearCat, what information did       17   BearCat?
18   he give you about the situation?                            18         A.   Because he was the sergeant going to the
19      A.      More than what I have already said? He           19   scene or on the scene.
20   didn't elaborate on what his plan was with the              20         Q.   Okay. And how did you know that?
21   BearCat. It was to be taken out there just in case          21         A.   Via the radio.
22   we needed it.                                               22         Q.   All right. And Officer Pieske had already
23      Q.      Why were you the one who was volunteering        23   taken the BearCat to the scene?
24   to get the BearCat?                                         24         A.   Correct.
25      A.      Because I hadn't heard that it was being         25         Q.   Do you know whether Officer Pieske -- am I

                                                            30                                                               32


1    deployed, and other officers are out there already          1    saying that right?
2    that had access to that.                                    2          A.   Pieske.
3       Q.      Okay. So is there a limitation on who can        3          Q.   Is Officer Pieske on the SWAT team?
4    drive that BearCat?                                         4          A.   No, ma'am.
5       A.      No.                                              5          Q.   Do you know whether he has ever driven the
6       Q.      Do you have to be certified or qualified         6    BearCat before?
7    to drive and utilize the BearCat?                           7          A.   No, ma'am.
8       A.      No, ma'am.                                       8          Q.   So I don't know a lot about vehicles. Is
9       Q.      You don't have to go through any training        9    there anything special about the BearCat that
10   to use the BearCat?                                         10   requires any kind of --
11      A.      There has been training given to patrol on       11         A.   No, ma'am.
12   how they can come get it.                                   12         Q.   So it is just like driving a big old
13      Q.      Okay. And how do you -- how do you get           13   truck?
14   the BearCat out of the garage?                              14         A.   Yes, ma'am. Actually, it drives better
15      A.      Well, there is a lock, so you have to            15   than our cars.
16   unlock it and then gain access to the keys.                 16         Q.   Okay. Do you know how long before you
17      Q.      Where are the keys kept?                         17   spoke to McAlpine about the BearCat Pieske had taken
18      A.      Well, I know that there is a set kept in         18   it?
19   the SWAT office, and there might be a lockbox where         19         A.   No.
20   people can get it if they are regular patrol, not           20         Q.   When you -- I'm looking at this report.
21   SWAT.                                                       21   How did you learn that Pieske had taken it? Was it
22      Q.      Okay. So I have seen the BearCat. It is          22   just gone when you got there?
23   a big, expensive-looking piece of equipment.                23         A.   Yes, ma'am.
24      A.      Yes, ma'am.                                      24         Q.   Okay. Then did you call McAlpine back to
25      Q.      There is no limitation on which officer          25   say Pieske had already taken the BearCat?


                                                    ccreporting.com
                                                                                                            Exhibit 12
                                                                                                          Page 9 of 18
      Case 6:17-cv-00424-MC                  Document
                                                Judson44-12
                                                       WardenFiled 11/13/18                    Page 10 of 18

                                                           33                                                              35


1       A.    I am assuming there was some                      1    and how you are going to respond to it?
2    communication. I don't know -- recall if it was via        2       A.    Yes, ma'am.
3    phone or radio --                                          3       Q.    Okay. So do you normally do that with
4       Q.    Okay.                                             4    another officer on a call like this?
5       A.    -- that it was already gone, and I was            5       A.    Yes, ma'am.
6    just headed out there in my car.                           6       Q.    And tell me about those conversations.
7       Q.    So then you left to go to the scene --            7    What did the two of you think might happen and what
8       A.    Yes, ma'am.                                       8    your potential response would be to that?
9       Q.    -- from the department, the lot where the         9       A.    Well, one of the assumptions is he is just
10   BearCat is kept?                                           10   going to run out the back of the house and try to
11      A.    Correct.                                          11   just get away.
12      Q.    And you went -- and McAlpine told you to          12      Q.    Okay. Anything else that you talked about
13   go to the X1 position?                                     13   that he -- that Mr. Babb might do?
14      A.    Yes, ma'am.                                       14      A.    Well, if he came out with the weapon or
15      Q.    To back up Officer Clark?                         15   firing, I mean, what we would do.
16      A.    Yes, ma'am.                                       16      Q.    Sure. You are just talking?
17      Q.    Okay. And besides all of -- I know I have         17      A.    Right.
18   asked you some of these questions different ways,          18      Q.    You are getting prepared?
19   and I know there is a little bit of repetition here,       19      A.    Correct.
20   but I am trying to get all this complicated                20      Q.    And in that preparation, in that
21   situation in my head.                                      21   discussion with Officer Clark, were one of you going
22            Were there any other instructions that            22   to take the position of being the shooter and the
23   McAlpine gave you about what you were supposed to do       23   other was backup if that was needed?
24   back here at the X1 and 2 positions?                       24      A.    We didn't have a designated role.
25      A.    No, ma'am.                                        25      Q.    Okay. At the time -- and I spoke to

                                                           34                                                              36


1       Q.    You were just supposed to cover the back          1    Officer Clark. He had a different uniform on today.
2    of the house?                                              2    I mean, it is probably the same uniform, but he had
3       A.    Yes, ma'am.                                       3    a vest on with all of his equipment. You don't have
4       Q.    So was there any order or direction that,         4    one on today. Is there some reason?
5    if Mr. Babb left the house through the rear, that          5       A.    Yes.
6    you were to apprehend him?                                 6       Q.    What is that reason?
7       A.    There was no order given. That is,                7       A.    I don't like the way they look.
8    obviously, the assumption.                                 8       Q.    Okay. But you are wearing protective gear
9       Q.    Okay. And were there any orders to shoot          9    underneath your uniform. Correct?
10   him should he try to leave the house?                      10      A.    Yes, ma'am.
11      A.    No, ma'am.                                        11      Q.    All right. Do you have a camera?
12      Q.    Okay. And if he had tried to leave the            12      A.    Yes, ma'am.
13   house through the rear, Mr. Babb, what -- how -- do        13      Q.    Where is your camera?
14   you have any idea of what you had planned or what          14      A.    It is on my belt.
15   you were going to do?                                      15      Q.    All right. Was there anything else about
16                   MR. MATTHEWS: Objection. Calls for         16   that vest that you don't like besides the way it
17   speculation.                                               17   looks?
18                   Go ahead.                                  18      A.    No.
19      A.    That would be based on what he was doing.         19      Q.    Okay. Is it easier to use the uniform
20   BY MS. BURROWS:                                            20   this way than with the vest?
21      Q.    Okay. Let me back that question up just a         21      A.    I don't know the answer to that.
22   tad bit. I am making some assumptions, and probably        22      Q.    Okay. Are you given, then, the choice of
23   I should not do that.                                      23   whether to use that vest or not?
24            You and Clark are there at the X2                 24      A.    Yes, ma'am.
25   position. Are you talking about what might happen          25      Q.    All right. So you don't recall, sitting


                                                   ccreporting.com
                                                                                                             Exhibit 12
                                                                                                          Page 10 of 18
      Case 6:17-cv-00424-MC                   Document
                                                 Judson44-12
                                                        WardenFiled 11/13/18                         Page 11 of 18

                                                             37                                                                39


1    here today, how long you and Officer Clark were at           1       A.       North would be to the left.
2    the X2 position?                                             2       Q.       Could you put an N where north is? Thank
3       A.       No, ma'am.                                       3    you. I couldn't get myself oriented earlier. Thank
4       Q.       So during the time that you are there for        4    you so much.
5    however long it is -- and I am sure it will show up          5                Anything else that you heard over the
6    on dispatch. I can figure that out.                          6    radio from the X2 position about what was going on
7       A.       Yes, ma'am.                                      7    up front?
8       Q.       I just haven't been able to track that           8       A.       I knew that they were hailing the front.
9    yet.                                                         9       Q.       Okay.
10               Did you hear any other information coming        10      A.       And the occupants to come out with their
11   over the radio about what was going on at the front          11   hands empty.
12   of the house?                                                12      Q.       Did I already ask you whether or not
13      A.       Meaning --                                       13   Mr. Babb came to the window in back?
14      Q.       Well, you knew the BearCat was there.            14      A.       No, you didn't.
15   Right?                                                       15      Q.       Did he? Did you ever see him come to the
16      A.       Right.                                           16   window in back?
17      Q.       Okay. So do you know whether anyone was          17      A.       I never saw him come to the window.
18   deployed to take a position on a rooftop, a sniper           18      Q.       And you heard someone hailing Babb from
19   position?                                                    19   the front of the house?
20      A.       No, ma'am. I didn't know where they were         20      A.       Correct.
21   being sent. I knew eventually that there was people          21      Q.       Was that coming from the BearCat?
22   around the front of the house.                               22      A.       Yes, ma'am.
23      Q.       But you don't know where they were               23      Q.       Could you tell who was doing the hailing?
24   stationed?                                                   24      A.       I don't recall right off the top of my
25      A.       No, ma'am. I think eventually I did hear         25   head.

                                                             38                                                                40


1    that Officer Kidd was on a roof someplace, but I             1       Q.       All right. But did you know at that time
2    didn't know where that was 100 percent. A general            2    by the voice? Could you recognize the voice?
3    area where he was.                                           3       A.       Yes, ma'am.
4       Q.       Okay. Fair enough.                               4       Q.       Do you know what they were saying when
5                Again, getting back to these discussions         5    they were hailing?
6    that you had with Officer Clark, would it be                 6       A.       They were telling the occupants of the
7    important to you to know where other officers were           7    house to come out with their hands empty.
8    posted if you had to use force, deadly force?                8       Q.       And I think you told me earlier that you
9       A.       General knowledge of where they were.            9    knew Mr. Antonini, the roommate, had come out of the
10      Q.       Okay. So sitting here today, do you have         10   house at some point. How did you learn that?
11   general knowledge of where any of the other officers         11      A.       Via the radio.
12   were located while you were at the X2 position?              12      Q.       Did you -- did anyone give you information
13      A.       Specifically?                                    13   about what Mr. Antonini said about what was going on
14      Q.       Yes.                                             14   inside the house?
15      A.       No, ma'am. I knew Officer Kidd was off to        15      A.       I do recall something about Babb having
16   this area here, I do believe.                                16   access to rifles.
17      Q.       Okay.                                            17      Q.       Do you remember anything -- do you know
18      A.       And then I don't recall who was on this          18   who gave you that information?
19   side of the house.                                           19      A.       It was just over the radio.
20      Q.       And you are pointing to the -- your              20      Q.       Do you know the names of any of the
21   left -- your right of the Babb home?                         21   officers that spoke with Mr. Antonini in the front
22      A.       Correct. It would be the southeast.              22   of the house?
23      Q.       Thank you for that.                              23      A.       Not directly. Assumptions.
24               Where is north on this picture? Can you          24      Q.       Are they educated guesses about what
25   tell?                                                        25   happened? Because assumptions implies that you


                                                      ccreporting.com
                                                                                                              Exhibit 12
                                                                                                           Page 11 of 18
      Case 6:17-cv-00424-MC                   Document
                                                 Judson44-12
                                                        WardenFiled 11/13/18                       Page 12 of 18

                                                             41                                                                43


1    don't know or --                                             1       Q.       So I understand from reading all of this
2       A.       No. The assumption is that the officers          2    material that there was a period when no one knew
3    in front, which were Barnes, Stutesman, Grose,               3    who fired.
4    Pieske, McAlpine, Vinje, spoke with him, but I               4       A.       Correct.
5    couldn't tell you specifically which one spoke with          5       Q.       Was there some conversation going on on
6    him.                                                         6    the radio about people trying to figure out what was
7       Q.       So that list of officers you just gave me,       7    going on?
8    how do you know they were in front?                          8       A.       Yes, ma'am.
9       A.       Radio traffic.                                   9       Q.       Can you tell me what those comments were?
10      Q.       Okay. Do you know where they were in             10      A.       Just trying to figure out who the shot was
11   front, any specific location?                                11   from, was that from us or was it from him.
12      A.       No, ma'am.                                       12      Q.       Nobody knew?
13      Q.       Was -- while -- and we all know now,             13      A.       Well, the people up front obviously knew,
14   looking backwards, that there was a fair amount of           14   but no one around the perimeter probably knew.
15   activity going on in the front of the house at               15      Q.       Well, the people in front -- who in front
16   various points. How were you being informed of how           16   knew that that shot was fired by a police officer?
17   the situation was evolving?                                  17                  MR. MATTHEWS: Objection. Calls for
18      A.       Via the radio.                                   18   speculation.
19      Q.       And was someone in command saying here is        19   BY MS. BURROWS:
20   what is going on, here is what we are going to do?           20      Q.       If you know.
21      A.       They are not specifically.                       21      A.       I don't know.
22      Q.       So is it just chatter between officers?          22      Q.       So how do you know that the people in
23      A.       Yes, ma'am.                                      23   front knew who fired the shot?
24      Q.       So you are having to interpret this              24      A.       Because that is where the shot sounded
25   chatter between officers about what is going on?             25   like it was directed -- or was in the front. It

                                                             42                                                                44


1       A.       Correct.                                         1    wasn't like someone came to the back and shot out
2       Q.       Okay. During the time that you were at           2    the back.
3    X2 --                                                        3       Q.       Okay. So how long did it take you to
4       A.       Yes, ma'am.                                      4    learn that Officer Stutesman had fired that shot?
5       Q.       -- did you receive any direct commands           5       A.       It wasn't until I got to the front that I
6    from any officer to do anything?                             6    knew it was Officer Stutesman.
7       A.       No.                                              7       Q.       Okay. Let me rephrase the question.
8       Q.       All right. So at some point there was a          8                How long did it take you to receive
9    shot fired?                                                  9    information that an officer fired that shot?
10      A.       Yes, ma'am.                                      10      A.       Seconds.
11      Q.       Tell me what was going on at your location       11      Q.       Seconds? Didn't you do a roll call?
12   when the shot was fired.                                     12      A.       We did a roll call.
13      A.       Officer Clark and I were standing -- or          13      Q.       Okay. When did you learn that it was an
14   kneeling at our perimeter position when the shot             14   officer-fired round?
15   went out.                                                    15      A.       They -- I want to say that it was -- it
16      Q.       Did you know who fired?                          16   was broadcast that it was an officer, and then I
17      A.       Not initially.                                   17   think they did a roll call just to make sure
18      Q.       Who did you think fired?                         18   everybody was okay.
19      A.       To me, based on past experience of               19      Q.       Okay. So just so I understand, after the
20   gunfire, it sounded like it was from one of us               20   shot's fired, did you hear anyone communicate who
21   shooting into the house, but I wasn't a hundred              21   fired that, where did that shot come from, anything
22   percent sure of that at first.                               22   like that?
23      Q.       Could you tell what kind of weapon was           23      A.       I recall asking on the radio if that was
24   used?                                                        24   us or him.
25      A.       No, ma'am.                                       25      Q.       Okay. Did anyone respond to your


                                                      ccreporting.com
                                                                                                              Exhibit 12
                                                                                                           Page 12 of 18
      Case 6:17-cv-00424-MC                     Document
                                                   Judson44-12
                                                          WardenFiled 11/13/18                       Page 13 of 18

                                                            45                                                                47


1    question?                                                   1       Q.       Put an X3, please, where you went over the
2       A.       I did get a response that it was an             2    fence.
3    officer.                                                    3                And where did you move from the X3
4       Q.       Okay. How long did it take them to figure       4    position?
5    out who had fired?                                          5       A.       To Devos Street.
6       A.       I don't know, ma'am.                            6       Q.       So did you go into the Babb yard at all?
7       Q.       Okay. And then the roll call happened on        7       A.       No, ma'am.
8    the radio?                                                  8       Q.       Did you go up to the Babb house at all?
9       A.       Yes, ma'am.                                     9       A.       I don't recall. I don't think I ever did.
10      Q.       So dispatch called out everyone's call          10      Q.       So Officer Clark says you went into the
11   sign?                                                       11   Babb yard. Are you sure you didn't go into the Babb
12      A.       Yes, ma'am.                                     12   yard?
13      Q.       And you reported Code 4?                        13      A.       I am pretty sure I didn't go into the Babb
14      A.       Yes, ma'am.                                     14   yard.
15      Q.       You are fine. Okay.                             15      Q.       Okay. Do you know any other officer that
16               How long did that process take?                 16   went into the backyard of the Babb house?
17      A.       I don't know, ma'am.                            17      A.       No, ma'am.
18      Q.       So Officer Clark told me that at some           18      Q.       Did you see anyone go into the Babb house?
19   point you moved from the X2 position to the fence?          19      A.       No, ma'am.
20      A.       Yes, ma'am.                                     20      Q.       So could you draw a line of the path you
21      Q.       How long after roll call was called did         21   took from the X3 position to the front of the house?
22   you move up to the fence?                                   22      A.       I want to say it was just through the
23      A.       I don't recall, ma'am.                          23   backyard here and to the front. I mean -- I don't
24      Q.       Why did you go to the fence?                    24   know what this is right here.
25      A.       Because I was going to go to the front.         25      Q.       Well, this looks like it is another fence

                                                            46                                                                48


1       Q.       The front of what?                              1    across the back of this house. Did you have to
2       A.       The residence here.                             2    cross a second fence?
3       Q.       Why did you -- were you going to go over        3       A.       I think I went through the fence somewhere
4    the fence to do that?                                       4    along the way here.
5       A.       Because I was called to the front by            5       Q.       Were there any civilians that you
6    Sergeant McAlpine.                                          6    encountered from X3 in your trajectory to the front
7       Q.       Did you know the house had been cleared         7    of the house?
8    when you did that?                                          8       A.       No, ma'am.
9       A.       No, ma'am.                                      9       Q.       What did you do once you got to the front
10      Q.       Had anyone cleared the house when you went      10   of the Babb home?
11   over the fence?                                             11      A.       To Devos Street?
12      A.       I don't recall.                                 12      Q.       Yeah.
13      Q.       Did you know whether there was anyone else      13      A.       I never went to the direct front of the
14   in the house who was armed?                                 14   Babb house.
15      A.       No, ma'am.                                      15      Q.       Okay. Where did you end up after you --
16      Q.       So did anyone tell you to come over the         16      A.       On Devos.
17   fence and run through the yard?                             17      Q.       -- crossed the fence?
18      A.       I didn't go into the backyard of the house      18      A.       On Devos.
19   in question.                                                19      Q.       Could you put an X4?
20      Q.       Well, where did you go?                         20      A.       Sure.
21      A.       To the house to the north of it.                21      Q.       What could you see when you got to X4?
22      Q.       So Officer Clark testified and even made a      22      A.       The cars on Devos.
23   little mark there that you went over the fence right        23      Q.       Could you see the BearCat?
24   there. Where did you go over the fence?                     24      A.       No, ma'am.
25      A.       Further to the north.                           25      Q.       Did you see any officers?


                                                    ccreporting.com
                                                                                                             Exhibit 12
                                                                                                          Page 13 of 18
      Case 6:17-cv-00424-MC                   Document
                                                 Judson44-12
                                                        WardenFiled 11/13/18                     Page 14 of 18

                                                           49                                                                51


1       A.    Eventually Officer Stutesman.                     1    bunch of officers up here. Why did you -- why were
2       Q.    Did anybody contact you to give you more          2    you ordered from the back to come up?
3    assignments or direction as to what to do?                 3          A.    Because I was asked to come there for him.
4       A.    Sergeant McAlpine did.                            4          Q.    I am trying to find out -- did Sergeant
5       Q.    What did he tell you to do when you were          5    McAlpine tell you why he wanted you specifically --
6    at the X4 position?                                        6          A.    Because I think I was the one requested by
7       A.    That I was supposed to stand by with              7    Officer Stutesman.
8    Officer Stutesman.                                         8          Q.    Okay. So it was a personal request by
9       Q.    And Officer Stutesman, this is the                9    him?
10   officer --                                                 10         A.    Yes, ma'am.
11                 MS. BURROWS: I'm sorry. I don't mean         11         Q.    Because you are good friends?
12   to point at you.                                           12         A.    Yes, ma'am.
13   BY MS. BURROWS:                                            13         Q.    How long have you known Officer Stutesman?
14      Q.    Officer Stutesman is the gentleman to the         14         A.    Seven years, eight years.
15   right here?                                                15         Q.    So --
16      A.    Yes, ma'am.                                       16         A.    Maybe longer.
17      Q.    And when you say you were ordered to stand        17         Q.    Okay. And what makes you -- you have a
18   with Officer Stutesman, had he come down to the            18   friendship. You do things outside of work?
19   street with you?                                           19         A.    We have occasionally.
20      A.    Yes, ma'am.                                       20         Q.    Okay. Did he tell you -- Officer
21      Q.    What were you supposed to do with Officer         21   Stutesman, did he tell you why he wanted you to come
22   Stutesman?                                                 22   up?
23      A.    Stand by with him.                                23         A.    No, ma'am.
24      Q.    And just watch him?                               24         Q.    Was he upset when you were there at the --
25      A.    Yes, ma'am.                                       25   with him?

                                                           50                                                                52


1       Q.    Were you supposed to take anything from           1          A.    He was stoic.
2    him? Weapons, evidence, anything?                          2          Q.    Stoic. Okay. What does that mean?
3       A.    No, ma'am.                                        3          A.    Calm.
4       Q.    What was the purpose of standing with             4          Q.    Tell me what that looks like.
5    Officer Stutesman at the X4 position?                      5          A.    He doesn't talk very much as it is so --
6       A.    Because he had been the shooter.                  6          Q.    Okay. Did he tell you about what had
7       Q.    Tell me why -- pretend I don't know               7    happened?
8    anything at all about what is going on. Why is the         8          A.    No, ma'am. We didn't discuss it.
9    protocol that you stand with an officer involved in        9          Q.    Tell you what he felt?
10   a shooting?                                                10         A.    No, ma'am. We didn't discuss it.
11      A.    For support.                                      11         Q.    Tell you about anything that had happened?
12      Q.    Okay. Were you supposed to keep him from          12         A.    No, ma'am. We didn't discuss anything.
13   speaking to other people?                                  13         Q.    How long did you stand there with Officer
14      A.    No. I was just there to help him.                 14   Stutesman?
15      Q.    Just to help him?                                 15         A.    A short period of time. I don't know how
16      A.    Whatever he needed.                               16   long.
17      Q.    Okay. Did Officer Stutesman say anything          17         Q.    Five minutes?
18   to you at the X4 position?                                 18         A.    Maybe.
19      A.    I am sure we had some conversation,               19         Q.    Longer?
20   obviously. At that point in time I figured out that        20         A.    Maybe. I don't know.
21   he was the shooter.                                        21         Q.    What was going on while you were standing
22      Q.    Well, did you know that from Sergeant             22   with the officer there on the street?
23   McAlpine? Isn't that why --                                23         A.    I think they were clearing the residence.
24      A.    That is why I was called to the front.            24         Q.    Do you know what Officer Clark did after
25      Q.    Okay. Why you? Because there is a whole           25   you made your crossing?


                                                   ccreporting.com
                                                                                                             Exhibit 12
                                                                                                          Page 14 of 18
      Case 6:17-cv-00424-MC                    Document
                                                  Judson44-12
                                                         WardenFiled 11/13/18                     Page 15 of 18

                                                           53                                                                55


1       A.     No, I don't.                                     1       A.       No.
2       Q.     Did you ever go into the house?                  2       Q.       Okay. How many times have you talked to
3       A.     No, ma'am.                                       3    Officer Stutesman about the shooting?
4       Q.     Now, at some point they set up a crime           4       A.       Once or twice.
5    scene perimeter around the house. Is that correct?         5       Q.       Have you spoken to any other officer who
6       A.     Yes, ma'am.                                      6    was at the scene about the shooting or about the
7       Q.     Did you ever enter into the crime scene          7    incident?
8    perimeter?                                                 8       A.       Not specific details, but yes.
9       A.     No, ma'am.                                       9       Q.       Who have you spoken with?
10      Q.     So where did -- did you leave with               10      A.       I can't give you all of the names, ma'am.
11   Stutesman from the location?                               11      Q.       Well, have you spoken with Officer Clark?
12      A.     Yes, ma'am.                                      12      A.       Yeah, I have talked to him about that.
13      Q.     So your car is way over here?                    13      Q.       About the incident?
14      A.     Yes.                                             14      A.       Yes, ma'am.
15      Q.     How did you get your car?                        15      Q.       What did Officer Clark tell you?
16      A.     Someone brought it back to headquarters          16      A.       I couldn't tell you.
17   for me.                                                    17      Q.       Okay. What about Pieske? Have you spoken
18      Q.     And where did you and Stutesman go from          18   with Officer Pieske?
19   the X4 position?                                           19      A.       No, not about this.
20      A.     We eventually got in the sergeant's              20      Q.       Officer Vinje?
21   Suburban and drove to headquarters.                        21      A.       No.
22      Q.     How many people drove?                           22      Q.       Officer McAlpine? Sergeant McAlpine?
23      A.     Sergeant McAlpine drove.                         23      A.       Yeah, we have talked about that.
24      Q.     And you were there with Officer Stutesman?       24      Q.       What did he tell you about what happened?
25      A.     Yes, ma'am.                                      25      A.       He didn't give me the specific details of

                                                           54                                                                56


1       Q.     And you went directly to headquarters?           1    what happened. We have discussed what the
2       A.     I think we stopped and got a cup of coffee       2    expectation of someone pointing a rifle at other
3    and then went there.                                       3    officers is.
4       Q.     Okay. Were you still with Officer                4       Q.       Okay. Why did he tell you that?
5    Stutesman when you were at headquarters?                   5       A.       Why did he tell me?
6       A.     Yes, ma'am.                                      6       Q.       Yeah. Don't you know what you are
7       Q.     How long were you with him?                      7    supposed to do if someone points a rifle at you?
8       A.     Until he got sent home.                          8       A.       Yeah, I know what to do.
9       Q.     How long a period of time?                       9       Q.       Why did Officer McAlpine tell you?
10      A.     Ma'am, I couldn't tell you.                      10      A.       He didn't tell me specifically what I was
11      Q.     Have you ever spoken to Officer Stutesman        11   supposed to do. We just talked about is it the
12   about what happened since that day?                        12   right thing, the wrong thing.
13      A.     Yes, ma'am.                                      13      Q.       So did Officer McAlpine tell you that it
14      Q.     Boy, that was a really bad lawyer                14   was the right thing to shoot Brian Babb?
15   question, wasn't it?                                       15      A.       No.
16             Have you ever spoken to Officer Stutesman        16      Q.       What did he tell you?
17   about the incident since that day?                         17      A.       I don't recall the specifics of that.
18      A.     Yes, ma'am.                                      18      Q.       So you can remember these conversations,
19      Q.     Could you tell me what you have talked to        19   you can remember the people you had them with, but
20   him -- your conversations, what have you discussed?        20   you don't remember what you talked about. Is that
21      A.     What happened.                                   21   fair?
22      Q.     What did he tell you?                            22      A.       Sure.
23      A.     Babb came out with a rifle and pointed it        23      Q.       Okay. It also says here that you took the
24   at him, and he shot him.                                   24   ICV hard drive from Stutesman's patrol car. Is that
25      Q.     Anything else?                                   25   correct?


                                                    ccreporting.com
                                                                                                               Exhibit 12
                                                                                                            Page 15 of 18
      Case 6:17-cv-00424-MC                   Document
                                                 Judson44-12
                                                        WardenFiled 11/13/18                     Page 16 of 18

                                                            57                                                              59


1       A.      Yes, ma'am.                                      1       Q.      Do a house clearing?
2       Q.      And you handed that over to Detective            2       A.      So there is a chance I could have ended up
3    Jones. Is that correct?                                     3    in the backyard there, but I never went in the
4       A.      Correct.                                         4    house.
5       Q.      Was -- did you have anything to do with          5       Q.      Okay. So now my lawyer brain --
6    removing the video or any information from the              6       A.      Okay.
7    BearCat?                                                    7       Q.      -- is going a little bit crazy here.
8       A.      No, ma'am.                                       8       A.      That is fine.
9       Q.      All right. When you were here at the X4          9       Q.      Which is it? You went into the backyard
10   position, where was the BearCat located?                    10   of the Babb or you went in next door? And I
11      A.      Somewhere in the front here. I couldn't          11   understand if you want to think about it, but I
12   even see it.                                                12   really need your best answer here.
13      Q.      So at some point the BearCat was driven          13      A.      You know, like I said, there is a chance
14   from this location -- approximately this location up        14   that I could have went in the backyard thinking that
15   to the front of the house. Did you hear that                15   I was going to go help clear the house before I was
16   happening when you are back here?                           16   sent to the front.
17      A.      Yes, ma'am.                                      17      Q.      That makes more sense to me, but I want to
18      Q.      Where were you located when that happened?       18   know what you remember doing.
19      A.      Somewhere between point 3 and point 4.           19      A.      That is what I am just telling you.
20      Q.      Okay. As you are moving from point 3 to          20      Q.      Okay. Now, let's see if we can work on
21   point 4, are you trying to see what is happening            21   that a little bit.
22   over here in the Babb --                                    22              Do you remember what you did from X3
23      A.      No.                                              23   forward?
24      Q.      Why not?                                         24      A.      If I was in the backyard of the Babb
25      A.      Because it is of no concern to me.               25   house, it was the expectation that I was going to go

                                                            58                                                              60


1       Q.      What is going on over here where -- is no        1    clear the house.
2    concern of yours?                                           2       Q.      Okay. Did you check with somebody on the
3       A.      No.                                              3    radio? "What do you want me to do? Here I am."
4       Q.      Did you know if there were anyone else in        4       A.      And then I got sent to the front.
5    the Babb home?                                              5       Q.      How did you get to the front?
6       A.      No.                                              6       A.      I -- I went through this yard here and
7       Q.      Could you see the Babb home from this            7    this field here.
8    field here? From the point 3 down to the 4,                 8       Q.      So you went back over the fence?
9    anywhere in here could you see the Babb home?               9       A.      Yes, ma'am, if I did -- I didn't walk
10      A.      I could see it.                                  10   through the yard and -- haphazardly while they were
11      Q.      Could you see what was going on in there?        11   doing whatever they were doing there.
12      A.      No, ma'am.                                       12      Q.      Okay. I apologize. I am looking for --
13      Q.      Did you see anyone else?                         13      A.      You are fine.
14      A.      No.                                              14      Q.      -- something that I wanted to ask you
15      Q.      Did you see any officer go inside the Babb       15   about based on your testimony.
16   home?                                                       16              Did anyone ever talk to you about some
17      A.      No.                                              17   officer accessing the Babb house right after the
18      Q.      I am looking for something here.                 18   shooting but before the house had been formally
19      A.      You know, actually, thinking about this          19   cleared? Somebody went in and probably shouldn't
20   here, there is a chance that I could have ended up          20   have gone in, anything like that?
21   in the backyard, because originally I might have            21      A.      No, ma'am.
22   thought about helping clear the house.                      22      Q.      Okay. Prior to arriving at the scene, did
23      Q.      Okay.                                            23   you do any kind of criminal history check on Brian
24      A.      Because I had been on SWAT, and they             24   Babb?
25   generally like to use experienced people to --              25      A.      No.


                                                     ccreporting.com
                                                                                                              Exhibit 12
                                                                                                           Page 16 of 18
      Case 6:17-cv-00424-MC                   Document
                                                 Judson44-12
                                                        WardenFiled 11/13/18                         Page 17 of 18

                                                             61                                                              63


1       Q.       Or any calls for service at that address?        1                 (The deposition was concluded at
2       A.       No.                                              2                     4:25 p.m.)
3       Q.       So as part of the lawsuit, I get sent a          3
4    lot of information, and your attorneys have done a           4
5    really good job of giving a pretty good, fair amount         5
6    of information.                                              6
7                The after-action report -- and I don't           7
8    know whether it was part of the homicide                     8
9    investigation or part of the use of force                    9
10   investigation, but some unknown officer went into            10
11   the residence after the shooting. Do you have any            11
12   information about who that was?                              12
13      A.       No, ma'am.                                       13
14      Q.       Okay. And it wasn't you?                         14
15      A.       It was not me.                                   15
16      Q.       All right. Were you -- other than Officer        16
17   Thompson -- Detective Thompson, were you interviewed         17
18   by anyone in any form as a result of this shooting?          18
19      A.       No, ma'am.                                       19
20      Q.       So since Thompson interviewed you, is this       20
21   the first formal interview of you about the                  21
22   incident?                                                    22
23      A.       Yes, ma'am.                                      23
24      Q.       Okay. Did you read any of the media              24
25   reports about this shooting in the newspaper?                25

                                                             62                                                              64


1       A.       Probably. I generally don't read the             1    State of Oregon    )
                                                                                          )     ss.
2    newspaper or watch TV.                                       2    County of Lane     )
3       Q.       Okay. So you didn't see any of the news          3       I, Christine Oljace, CSR-RPR, a Certified

4    reports on it?                                               4    Shorthand Reporter for the State of Oregon, certify

5       A.       I am sure I did see some.                        5    that the witness was sworn and the transcript is a

6       Q.       Okay. Did you see any of the reports or          6    true record of the testimony given by the witness;

7    read any of the reports that you felt were unfair --         7    that at said time and place I reported by stenotype
                                                                  8    all testimony and other oral proceedings had in the
8       A.       Like from --
                                                                  9    foregoing matter; that the foregoing transcript
9       Q.       -- towards the police?
                                                                  10   consisting of 63 pages contains a full, true and
10      A.       From the news or --
                                                                  11   correct transcript of said proceedings reported by
11      Q.       Yeah.
                                                                  12   me to the best of my ability on said date.
12      A.       -- like --
                                                                  13      If any of the parties or the witness requested
13               No.
                                                                  14   review of the transcript at the time of the
14      Q.       Or inaccurate?
                                                                  15   proceedings, correction pages are attached.
15      A.       Well, most of the news is inaccurate.
                                                                  16      IN WITNESS WHEREOF, I have set my hand this 6th
16      Q.       Okay. All right.
                                                                  17   day of November 2017, in the City of Eugene, County
17      A.       So if I read something, there is a chance
                                                                  18   of Lane, State of Oregon.
18   that I could have thought that.
                                                                  19
19      Q.       Do you remember any specific report that         20
20   you felt was inaccurate about this incident?                 21
21      A.       No, ma'am.
22      Q.       Okay. I think that is all I have for you.        22   Christine Oljace, CSR-RPR
23   I do believe that is it.                                     23   CSR No. 05-0397
24                     MR. MATTHEWS: No questions. We will        24   Expiration Date: September 30, 2018
25   read and sign.                                               25


                                                    ccreporting.com
                                                                                                             Exhibit 12
                                                                                                          Page 17 of 18
                                         Case 6:17-cv-00424-MC                   Document  44-12
                                                                                      Judson Warden Filed 11/13/18   Page 18 of 18


                                   1    Judson Warden
                                   2    McGowan, et al., vs. Stutesman, et al.
                                   3    October 3, 2017
                                   4
                                   5    PAGE/LINE.....................................CHANGE
                                   6    |___________________________________________________
                                   7    |___________________________________________________
                                   8    |___________________________________________________
                                   9    |___________________________________________________
                                   10   |___________________________________________________
                                   11   |___________________________________________________
                                   12   |___________________________________________________
                                   13   |___________________________________________________
                                   14   |___________________________________________________
                                   15   |___________________________________________________
                                   16   |___________________________________________________
                                   17
                                   18       I declare under penalty of perjury that the 63
                                   19   pages referenced above are true and correct except
                                   20   for such corrections as noted. Executed this ......
                                   21   day of ................. 2017.
                                   22           |..............................|
                                   23            Judson Warden
                                   24
                                   25




                                                                                    ccreporting.com
                                                                                                                             Exhibit 12
                                                                                                                          Page 18 of 18
Powered by TCPDF (www.tcpdf.org)
